UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6741


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. J. Frederick Motz, Senior
District Judge. (5:11-cr-00353-M-1; 5:14-cv-00502-M)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trevor Reed, Appellant Pro Se.      Jennifer P. May-Parker, Evan
Rikhye, Assistant United States Attorneys, Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Trevor Reed seeks to appeal the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to reconsider the dismissal of

his second 28 U.S.C. § 2255 (2012) motion as successive and the

court’s   order   denying   his   Fed.   R.   Civ.   P.   59(e)    motion   to

reconsider that judgment.     The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).          When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.         Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Reed has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

                                    2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3